DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 22, the second occurrence, has been renumbered 23.

Response to Arguments
Applicant’s arguments, see remarks, filed 1/05/2022, with respect to claims 1-8, 10-17, and 19 have been fully considered and are persuasive.  The 35 USC 102 rejections of claims 1-8, 10-17, and 19 has been withdrawn.  The claims were amended to contain new limitations to overcome the rejections. The claims now require further search and consideration. Specifically, the claims have been amended to provide power from the solar cell to an electronic device that is separate from the liquid purification system. This action is final necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Maiden U.S. Publication 2017/0291831 A1 further in view of Herrington WO 2013/115763 A2.
With respect to claims 1, and 21, the Maiden reference discloses in figure 7, paragraphs such as 0031-0036, claims, and full disclosure, a liquid purification system, comprising: a reservoir to store a liquid 54; a purifier comprising a plurality of LED's (such as 90) configured to emit ultraviolet light into the reservoir and the liquid therein; and a solar cell 20 positioned on a top of the purifier to provide power to a battery, the battery providing power to the plurality of LED's. The reference discloses that poser source 20 may be solar cells that provide power for the system. The cell 20 may be located on the top 19 disclosed in paragraph 0027.  The power source may control a timer capable of turning the UV source on and off. A removable bladder 110 may be additionally or alternatively used in a rigid container for processing water, the rigid container such as aluminum bottle (a rigid aluminum bottle may be considered a can) (0062). The Maiden reference further discloses comprising a cable/tether paragraph 0029 in electrical communication with the battery, wherein the cable operates as a charger for an electronic device.
The reference does not disclose the power from the solar cell is used to power external devices. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Maiden reference by adding a USB port capable of charging the device and also external devices, since it would yield the added benefit of providing solar power to other devices as evidenced by Herrington. 
With respect to claim 2, the Maiden reference further discloses the purifier comprises a housing 20 to contain a plurality of electrical components therein. [0027] The system 100 may include a user-operated switch 21 or a water sensor enabled/activated switch (not shown) to turn on the one or more UV light sources 16. The user operated switch 21 (button) may be located on the power source 20, as shown in the drawing, or located on the cover 19 or on the bladder 10. Alternatively, the cover 19 may act as a switch, such that a circuit that connects the power source 20 to the one or more UV light sources 16 is completed when the cover 19 is in place to close the opening 18. Optionally, a timer 22 may be utilized to turn the one or more UV light sources 16 off a predetermined time after they are turned on.
With respect to claim 3, the Maiden reference further discloses the plurality of electrical components inherently includes a PCB (such as a microprocessor in paragraph 0042).
With respect to claim 4, the Maiden reference further discloses the housing is comprised of a sidewall extending between the top and a bottom (Figure 6 and 7).
With respect to claim 5, the Maiden reference further discloses comprising a tapered portion extending between the sidewall and the bottom (figures 6 and 7).
With respect to claim 6, the Maiden reference further discloses the tapered portion or the sidewall comprises at least one button such as switch 21.
With respect to claim 7, the Maiden reference further discloses the button provides a means for selecting operational functions of the LED's in paragraph 0027.
With respect to claims 8, and 22 and, the Maiden reference further discloses the operations functions include at least one of the following: an ON function, and a timer function such as 22.
With respect to claims 10 and 23, the Maiden reference discloses in figures such as 6 a liquid purification system, comprising: a reservoir 12 to store a liquid; a purifier comprising a plurality of LED's 16 configured to emit ultraviolet light into the reservoir and the liquid therein; UV source 16 extends into the chamber at least at #60, a filter 70 releasably engaged with the reservoir to filter particles from the liquid, wherein the filter is separate from the purifier; and a solar cell 20 positioned on a top of the purifier to provide power to a battery, the battery providing power to the plurality of LED's 16.  The Maiden reference further discloses the operations functions include at least one of the following: an ON function, and a timer function such as 22.
The reference does not disclose the power from the solar cell is used to power external devices. 
The Herrington reference discloses in paragraphs such as 0046 that it is known for similar devices to have a USB port that is capable of external charging of devices. The USB port may be powered by a solar cell. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Maiden reference by adding a USB port capable of charging the device and also external devices, since it would yield the added benefit of providing solar power to other devices as evidenced by Herrington. 
With respect to claim 11, the Maiden reference further discloses the purifier comprises a housing to contain a plurality of electrical components therein such as 20 and 22 and 16.
With respect to claim 12, the Maiden reference further discloses wherein the plurality of electrical components inherently includes a PCB/microprocessor in paragraph 0042.
With respect to claim 13, the Maiden reference further discloses the housing is comprised of a sidewall extending between the top and a bottom in figures 6 and 7.
With respect to claim 14, the Maiden reference further discloses further comprising a tapered portion extending between the sidewall and the bottom in figures 6 and 7.
With respect to claim 15, the Maiden reference further discloses the tapered portion or the sidewall comprises at least one button such as switch 22 and paragraph 0027 and figures such as 7.
With respect to claim 16, the Maiden reference further discloses the button provides a means for selecting operational functions of the LED's in paragraph 0027.
With respect to claim 17, the Maiden reference further discloses the operations functions include at least one of the following: an ON function, and a timer function such as feature 22.
With respect to claim 19, the Maiden reference further discloses the filter comprises an outer rim to provide rigidity to the filter 70, and wherein the perimeter of the filter 70 is larger than an opening of the reservoir.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774